Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.416 Filed 10/23/20 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                            Case No: 18-20680
v.
                                            Hon: Paul D. Borman
MERSED BEBANIC,

            Defendant.
________________________________/
ADRIANA N. DYDELL                           ROBERT S. HARRISON
Assistant United States Attorney            Attorney for Defendant
211 West Fort Street, Suite 2001            40950 Woodward Ave., Ste. 100
Detroit, Michigan 48226-3211                Bloomfield Hills, MI 48304
(313) 226-9125                              248-283-1600
adriana.dydell@usdoj.gov                    rsh@harrisonplc.com


           DEFENDANT’S EMERGENCY MOTION FOR
       COMPASSIONATE RELEASE PURSUANT TO 18 USC § 3582

      Now Comes the Defendant, Mersed Bebanic, by and through his attorney,

Robert S. Harrison of Robert Harrison & Associates, PLC, and respectfully

requests that This Honorable Court issue an order granting compassionate release

from custody pursuant to 18 USC § 3582(c)(1)(A) to allow Mr. Bebanic to serve

the remainder of his sentence in home confinement under the authority of 18 USC

§ 3624, which would allow him to receive proper and appropriate care for the

ruptured Achilles tendon injury he suffered on August 1, 2020. This Motion is

neither a disguised Motion for Rehearing, nor a second attempt to obtain relief for
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.417 Filed 10/23/20 Page 2 of 20




legal issues already litigated. This Motion is not based on the COVID-19

pandemic, but rather, based around a serious untreated injury that occurred

seventeen (17) days after This Honorable Court denied Mr. Bebanic’s Motion for

Compassionate Release based on COVID-19 claims of obesity and hypertension.

Those conditions are not the basis of this motion.

      The instant Motion is based on the seriousness of Defendant’s injury and the

total lack of medical care due to the March 31, 2020 Lock Down at FCI Milan

which has denied Defendant any physical therapy or other modalities to treat his

injury, leaving him wheel chair-bound.

      Due to the serious nature of Defendant’s injury and the lack of any care,

Defendant also respectfully requests that this Honorable Court issue an expedited

scheduling order regarding any responses and replies to this Motion.

      Pursuant to LR 7.1, Defense counsel contacted Government counsel seeking

concurrence in this Motion. Concurrence was denied on October 6, 2020.

                                       Respectfully submitted,

                                       /s/ Robert S. Harrison____
                                       Robert S. Harrison (P14691)
                                       Robert Harrison & Associates, PLC
                                       Attorney for Mersed Bebanic
                                       40950 Woodward Ave, Suite 100
                                       Bloomfield Hills, MI 48304
Dated: October 23, 2020                (248) 283-1600
                                         2
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.418 Filed 10/23/20 Page 3 of 20




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,
                                             Case No: 18-20680
v.
                                             Hon: Paul D. Borman
MERSED BEBANIC,

             Defendant.

________________________________/

 BRIEF IN SUPPORT OF DEFENDANT’S EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE PURSUANT TO 18 USC § 3582

                                   Introduction

      On August 1, 2020, Mersed Bebanic ruptured his right Achilles tendon

during recreation time at FCI Milan. He was taken to the FCI Milan Clinic and

then to the Emergency Department at St. Joseph Mercy Ypsilanti hospital the same

day, where the diagnosis of a ruptured right Achilles tendon was confirmed by

ultrasound and his leg was placed in a splint and a prescription for physical therapy

was written. On August 19, he had a follow-up visit with Dr. Schueller, an

orthopedic surgeon, who recommended non-operative treatment. Rather than

surgery, Dr. Schueller chose to have Mr. Bebanic’s right ankle immobilized in a
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.419 Filed 10/23/20 Page 4 of 20




boot for three weeks more and Dr. Schueller wrote a prescription for physical

therapy and gave it to the guard who accompanied Mr. Bebanic.

      Thereafter, Mr. Bebanic sought the assistance of the medical staff at FCI

Milan. The medical staff simply instructed Mr. Bebanic to keep his ankle

immobilized for up to 8 weeks and then gradually put weight on the ankle. No

further instructions were given.   Mr. Bebanic was given an exercise strap but he

was given no informative instructions on how to use it.         Mr. Bebanic was

wheelchair bound until approximately the first week in October when he began on

his own to try some weight bearing with crutches, without instruction. After these

occasional attempts to engage in weight bearing, Mr. Bebanic returns to being

wheelchair bound.

      As of today’s date, Mr. Bebanic has not been provided with any physical

therapy or any additional treatment, or updated treatment plan. His ankle has been

immobilized in a walking boot with a 30 degree angle, with no means to gradually

change the position of the ankle, and no guidance on how to begin safe weight

bearing. Apparently, because of the on-going pandemic Lock Down on March 31,

2020, there is no physical therapy offered by FCI Milan to allow Mr. Bebanic to

follow any treatment plan necessary to properly heal a ruptured Achilles tendon

without surgery. Mr. Bebanic is an active 37 year-old man. Without proper

                                         2
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.420 Filed 10/23/20 Page 5 of 20




treatment, he risks permanent damage to his Achilles Tendon and right ankle and

an elevated chance of rupturing the tendon a second time (See Exhibit 1, Dr.

David Mendelson’s Report). Mr. Bebanic works in a very physical job, even

though he owns his trucking company he works on holidays and at times in the

middle of the night when necessary, driving trucks and making deliveries.

Climbing into big rig trucks and braking and accelerating with his right foot

requires a healthy right ankle and leg. Thus, Mr. Bebanic requests that This Court

issue an order for his release to home confinement which would allow Mr. Bebanic

to receive the proper treatment for his injury, and hopefully avoid permanent

damage.

      On Tuesday, October 20, Mr. Bebanic was able to use a tape measure and

found that his right calf muscle was 2 inches smaller than his left calf muscle, as a

result of his lack of physical therapy.

                                 Procedural History

      On June 15, 2020, Mr. Bebanic moved for relief to This Court, requesting

that he be given compassionate relief or home confinement because of the

COVID-19 pandemic, based on certain medical conditions (obesity, hypertension

and GERDS) [Dkt. 19] On July 15, 2020, that motion was denied. Mr. Bebanic

now brings the current motion before This Court because the injury in question

                                          3
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.421 Filed 10/23/20 Page 6 of 20




(ruptured Achilles Tendon) occurred after the previous motion was decided. Mr.

Bebanic’s ruptured Achilles tendon occurred on August 1, 2020, seventeen (17)

days after This Court’s Order denying his requested COVID-19 relief.

      On August 5, 2020, Warden Hemingway visited Mr. Bebanic’s unit. Mr.

Bebanic spoke with the Warden about his injury and the Warden directed him to

his Unit Team. His Unit Team had submitted paperwork the day before—August

4—for Mr. Bebanic to be transferred for home confinement under the CARES Act,

according to his Unit Team. Mr. Bebanic’s request was approved by the Warden

approximately one week later. Mr. Bebanic assumed that he would receive timely

treatment because his release date was pushed up to September 9, 2020. He was

moved to C Unit for quarantine to ensure that he exhibited no symptoms of

Coronavirus. On approximately August 20, 2020, Mr. Bebanic was removed from

quarantine because—as his Unit Team informed him—the Regional Committee of

the BOP rejected his approval for transfer to home confinement because the Unit

Team apparently mistakenly requested release on COVID-19 grounds. On

approximately August 27, Mr. Bebanic was told that the expectation was that he

would be transferred to a halfway house on December 3, 2020, but there are no

guarantees in this day of COVID-19.




                                       4
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.422 Filed 10/23/20 Page 7 of 20




      We have no way of documenting his Unit Team’s request, his approval for

release or his being placed in quarantine nor denial by the North Central Regional

Committee of the BOP because Mr. Bebanic’s requests for such documents were

ignored and no documents have been provided to him.

      However, on September 20, 2020 Mr. Bebanic made a written request for

Compassionate Release to Warden Hemingway because of his ruptured Achilles

Tendon – which has left him wheel chair bound since his injury.            Warden

Hemingway denied his request in writing on September 23, 2020 “based on [Mr.

Bebanic’s] health issues” (See Exhibit 2). It was unclear to Mr. Bebanic or to his

counsel if an email denial is a formal denial which would entitle Mr. Bebanic to

appeal to the Regional Committee.     However, that issue is moot because more

than 30 days have elapsed since Mr. Bebanic’s request on September 20, 2020.



                                Legal Authority

      This Court has the authority to reduce a Defendant’s sentence and grant him

compassionate release under 18 USC § 3582(c)(1)(A). The Court must find that (1)

exhaustion of administrative remedies has occurred or that 30 days have elapsed

since Mr. Bebanic’s request to the Warden, there is (2) “ . . .   an extraordinary

and compelling circumstance . . .” to justify the modification of the sentence, and

                                        5
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.423 Filed 10/23/20 Page 8 of 20




(3) the Court must also consider the sentencing factors of 18 USC § 3553(a), and

determine that the Defendant is not a danger to the safety of any other person or

the community.

                    Exhaustion of Administrative Remedies

      Mr. Bebanic has satisfied the exhaustion of administrative remedies

requirement because of the lapse of more than 30 days since he made a request to

the Warden for Compassionate Release. Exhibit 2 contains duplicate requests to

the Warden for compassionate release. One dated September 20, 2020 and the

other dated September 21, 2020.      Mr. Bebanic was instructed to submit the

September 21, 2020 request as a method to appeal to the Regional Director –

which of course – it was not.

      Nevertheless, it has been more than 30 days since Mr. Bebanic’s request to

the Warden, so he has satisfied his exhaustion of administrative remedies

requirement.



               An Extraordinary and Compelling Circumstance

      A literal plethora of cases have defined and interpreted the text of the First

Step Act of 2018 which grants judges the authority based on “extraordinary and

compelling reasons” to re-sentence defendants to home confinement and the policy

                                         6
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.424 Filed 10/23/20 Page 9 of 20




statements of the Sentencing Commission under Section 1B(1)113 do not preclude

this Court from granting the requested relief to Mr. Bebanic. See U.S. v Beck

1:13-CR-186-62019 WL 2716505 at #4 (M.D.N.C. June 28, 2019).

      The relief Mr. Bebanic seeks is modest under these facts: he suffered a

serious injury—a ruptured Achilles tendon—which may lead to permanent

impairment in the use of his right leg, and he wants and needs the ability to have

that injury treated. When he consulted with Dr. Schueller on August 19, it was

believed that Mr. Bebanic would be released to home confinement shortly, and that

he would be able to continue with his treatment through follow-up appointments

and physical therapy. Instead, six (6) days after he entered quarantine, his release

to home confinement was canceled. He was not given a treatment plan that

contemplated that he would have to treat his torn Achilles on his own, within FCI

Milan, while outside physical therapy was unavailable due to the pandemic Lock

Down. Now, Mr. Bebanic is not scheduled to be released possibly until he is

transferred to a halfway house on December 3, 2020, and that date is not

guaranteed either. Delaying proper treatment for his ruptured Achilles tendon for

additional months, during the time frame for which rehabilitation is most critical,

most probably will result in permanent physical harm in an otherwise young and

able-bodied person. As mentioned previously, on Tuesday, October 20, 2020,

                                         7
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.425 Filed 10/23/20 Page 10 of 20




Mr. Bebanic was able to use a tape measure and found that his right calf muscle

was 2 inches smaller than his left calf muscle.

      The unusual circumstances of this injury being suffered during the

COVID-19 pandemic without any treatment are extraordinary and compelling.

Although Mr. Bebanic was seen by the Milan Health Clinic on August 1, 2020 –

the day he ruptured his Achilles tendon – and on the same day taken to St. Joe,

Ypsilanti ER to confirm his injury and splinted and given a prescription for

physical therapy, he received no physical therapy. He was seen 3 weeks later by

an orthopedic surgeon, given a boot and another prescription for physical therapy

but again, he received no physical therapy. He had a couple visits to the Health

Clinic unrelated to treatment, but to date, 83 days and counting since his injury, he

has not received a single session of physical therapy. Mr. Bebanic does not argue

that the Milan Clinic has done nothing. They took him to 2 different experts who

ordered physical therapy. Mr. Bebanic argues that he has not received any of the

treatment the experts ordered.

       A ruptured Achilles tendon requires intense and guided physical therapy to

properly heal, regardless of whether surgery is performed. It also requires a plan of

care for the gradual manipulation of the affected ankle area to maintain leg

function while the tendon heals. Without the necessary therapy and care, Mr.

                                          8
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.426 Filed 10/23/20 Page 11 of 20




Bebanic’s leg will be at great risk for long-term if not permanent debilitation.

Patients who do not receive the correct care can suffer a re-rupture of the tendon

and can also suffer a permanent loss of strength and loss of use of the affected

ankle and leg. (See Exhibit 1 Dr. David Mendelson’s Report)

       Normally, Mr. Bebanic would be able to receive physical therapy by

appointment outside of FCI Milan. Instead, his ankle has simply been immobilized.

FCI Milan has been on Lock Down since March 31, 2020.        No physical therapy is

offered inside of FCI Milan.   The COVID-19 restrictions within FCI Milan have

left him with no access to physical therapy, and he has not been given any

direction on how to rehabilitate his ankle on his own. With COVID-19 showing no

sign of going away, it is likely that Mr. Bebanic will continue to have no access to

adequate care unless this Court grants Mr. Bebanic’s requested relief.        When

considering the potential lasting damage of Mr. Bebanic’s ruptured Achilles,

Tendon compared to his status as a first-time offender who was given a 14-month

sentence, the circumstances are truly extraordinary and compelling. It was not

contemplated that Mr. Bebanic’s sentence would possibly result in a permanent

physical disability, simply because he was incarcerated at a time when his facility

was unable to permit treatment for a very serious but not uncommon injury.




                                         9
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.427 Filed 10/23/20 Page 12 of 20




                         Title 18 Section 3553(a) Factors

      This Court applied the 18 USC § 3553 factors to Mr. Bebanic when it issued

its order on July 15, 2020 denying Mr. Bebanic’s first motion for compassionate

release based on COVID 19 considerations. It found that these factors

“undermined [Mr. Bebanic’s] request for early release,” for three reasons: one, the

offense was very serious; two, a reduction of his 14-month sentence to five months

would not provide just punishment for the offense; and three, the Court was

concerned that early release would encourage Mr. Bebanic to re-offend. [Dkt. 29]

      Mr. Bebanic respectfully argues that The Court should reach a different

conclusion on this issue than it did on July 15.

      When Mr. Bebanic was sentenced to 14-months, he was subject to the BOP

policy under 18 USC § 3642(c)(1) which provides that a Defendant would be

eligible to receive credit towards the service of his sentence if he displayed

exemplary compliance with institutional disciplinary regulations. 18 USC §

3642(b)(1). Mr. Bebanic has displayed exemplary compliance.              Credits would

reduce his sentence by an additional 2 plus months.

      In short, it was not expected that Mr. Bebanic would spend a full 14-months

inside the walls of an institution like FCI Milan. Quite the opposite.    Mr. Bebanic

was recommended by this court to serve his time in a federal prison camp, a lower

                                          10
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.428 Filed 10/23/20 Page 13 of 20




security level of incarceration that is much less harsh, less punitive and more open

than serving time at an FCI. Instead, the pandemic has not only forced Mr. Bebanic

to serve time at a more restrictive facility, but the COVID-19 Lock Down

restrictions within FCI Milan has made serving time there far more difficult and

restrictive than it otherwise would have been. Now, with a ruptured Achilles

tendon that remains untreated, the end result is that the seven and a half months

Mr. Bebanic has now spent inside FCI Milan (from March 6, 2020 to October 23,

2020) have been exceedingly more punitive and serious than time spent inside a

prison camp. This Court could certainly not have expected Mr. Bebanic to suffer

potentially lifelong damage to his ankle when he was sentenced. Respectfully,

today, reviewing the 3553(a) Factors individually requires a different result than

this Court’s July 15, 2020 Order.

      There is no question that Mr. Bebanic committed a serious financial crime

and there is no excuse for this behavior. However, since being charged, Mr.

Bebanic quickly accepted full responsibility. He was indicted on October 11,

2018 and he pleaded guilty 5 weeks later on November 19, 2018. Moreover, he

paid the Government every penny of the fruits of his crime (Almost $700,000) and

he also paid more than $500,000 in penalties and interest at the time of his

sentence.

                                        11
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.429 Filed 10/23/20 Page 14 of 20




      This Court was very trusting of Mr. Bebanic prior to his incarceration. He

was given a $10,000 personal bond, he was allowed to travel overseas to Bosnia to

attend a funeral and his incarceration date was extended for a lengthy time because

of serious family medical circumstances. In turn, Mr. Bebanic never violated the

trust extended to him by this Court.           He accepted responsibility for his

wrongdoing. Likewise, while incarcerated, he has exhibited exemplary behavior

and never been disciplined.

      Given the unforeseeable ruptured Achilles Tendon injury, together with

close to no medical treatments, Mr. Bebanic has suffered great pain never

contemplated by anyone for close to three months now and counting, and his

untreated injury could result in permanent disability as well as recurrence of the

rupture.

      Mr. Bebanic has received only one Orthopedic Surgeon examination – on

August 19, 2020 and no more. Mr. Bebanic had a prescription written for him

during that visit and as of today, he has received no physical therapy. Mr. Bebanic

was given a stretching band but no instructions on how to use it. Mr. Bebanic

was instructed to start weight bearing but never instructed on how: ball or heel

first, length and frequency of weight bearing or any instructive details.




                                          12
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.430 Filed 10/23/20 Page 15 of 20




As Dr. Mendelson said:

      I find this to be suboptimal treatment at best. I do not see any documentation that shows
      any improvement in his Thompson test nor do I see any further documentation about
      motion, pain, or swelling. There is certainly great risk this individual of having poor
      outcome. This could range from weakness, which would increase his chances of falling
      and also potential re-rupture. It looks as if therapy had been advised but never provided
      for him and at the very least this would allow continuing monitoring of his general
      wellbeing and recovery.

      I see in your letter to me a question concerning use of a therapy strengthening band and
      weight bearing. Certainly, this requires proper instruction to make certain the patient is
      using it properly and not improperly. It is certainly possible that if this is used
      improperly, this could significantly worsen the outcome. (Exhibit 1, page 2).

      Regarding deterrence of others, you would have to be insane to replicate Mr.

Bebanic’s crimes if you knew you would have to repay every penny of unpaid tax

back to the Government; pay more than $500,000 in penalties and interest, go to

prison for 7 months and counting and be in danger of suffering lifelong

consequences from lack of medical care for injury. Just telling his story would

deter all but the most foolish from committing this crime.

      On information and belief, the Presentence Report determined that Mr.

Bebanic “has a low risk of recidivism and poses little danger to the public.” That

Presentence Report also found that the “need for protection of the public appears

minimal.”

      From all of the above, Mr. Bebanic needs no further punishment nor is there

any concern for recidivism and deterrence of others is satisfied. After what he

has been through, both physically and emotionally, it’s inconceivable that he
                                              13
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.431 Filed 10/23/20 Page 16 of 20




would ever commit this or any other crime again. And his anxiety over a possible

re-rupture will linger for a very long time after he is released. Regarding risk to

others, Mr. Bebanic was scored on August 4, 2020 as a “minimum risk.”       (See

Exhibit 4)

                                  Medical Report

      Dr. David Mendelson is a very highly regarded Orthopedic Surgeon whose

clinic, Mendelson Kornblum, includes 20 Orthopedic Surgeons in total. Counsel

has never met Dr. Mendelson, but was referred to him and has never before used

him as an expert. Dr. Mendelson was provided with what was the complete

Milan Health Clinic records (See Exhibit 3a.), the St. Joseph Mercy

Hospital/Ypsilanti records (See Exhibit 3b.), and a description of Mr. Bebanic’s

one and only Orthopedic Surgeon progress notes contained in the Milan Clinic

records and a summary of the medical records (See Exhibit 3c.). He was also

informed that as of September 24, 2020, Mr. Bebanic has not received any physical

therapy, no instructions on how to use an exercise strap, nor how to properly

engage in weight bearing. I have included Dr. Mendelson’s Medical Report (See

Exhibit 1).

      As noted in Dr. Mendelson’s Medical Report, the latest medical report entry

was September 9, 2020. At that time he expressed his professional opinion that

                                         14
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.432 Filed 10/23/20 Page 17 of 20




Mr. Bebanic’s medical treatment was “suboptimal treatment at best” and “there is

great risk . . . of having a poor outcome.”

      Those opinions were expressed as of the medical records ending on

September 9, 2020. We are now almost 6 weeks later and Mr. Bebanic’s medical

treatment has continued to be non-existent. Although he has very recently

attempted to do some weight bearing using crutches, he still is partially

wheel-chair bound

                             Proposed Treatment Plan

      When released Mr. Bebanic would return to his home with his wife Carmen

and two sons Ajdin – 11 years old and Alen – 9 years old.

      His home address is 13146 Avalon, Shelby Township, Michigan 48315.

He and his wife jointly own their home.       He is able to self-quarantine in the

basement lower level without ever having to come up to the main level.

      He will work, when physically able, at his solely owned trucking company –

Century Trucking, 9700 Marine Highway, Casco, Michigan, which has been run

by his father during his incarceration.

      All of his health care needs will be provided for through HAP Health

Insurance Company.




                                          15
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.433 Filed 10/23/20 Page 18 of 20




      Finally, because Mr. Bebanic has no misconduct violations, and virtually no

programs are readily available at FCI Milan due to the pandemic Lock Down, he

should be entitled to 2 plus months of good time. By the time this Motion is

decided Mr. Bebanic will most likely be deemed to have time incarcerated plus

good time of approximately 10 and a half months, which would be in the rage of

75% of his 14 month sentence.

                                     Quarantine

      Mr. Bebanic will require up to 14 days of quarantine. Currently, quarantine

is lasting 21-28 days at Milan according to Mr. Bebanic.    He was previously in

quarantine at Milan in August of this year, but was pulled out after the BOP North

Central Regional Director determined that the request for home confinement filed

by Mr. Bebanic’s Unit Team was faulty because it was filed as a Cares Act

application and Mr. Bebanic was not suffering Cares Act eligible conditions.

      Mr. Bebanic’s home has a large basement area with a bedroom and with this

Court’s permission he can self-quarantine in his home. He can also be required to

wear a GPS tether so there is no concern that he will not comply with quarantine

and home confinement. If he is assigned to quarantine at Milan, he will spend 3-4

additional weeks at the FCI Milan.




                                         16
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.434 Filed 10/23/20 Page 19 of 20




                                    Conclusion

      Mr. Bebanic requests that This Court issue an order granting him

compassionate release to home confinement with home quarantine, and with a

tether to complete his sentence as well as any supervised release that is

appropriate.

      It is also requested that This Court enter an Order expediting the Response

and Reply.

      Finally, counsel for Mr. Bebanic waives oral argument and requests that the

Court order that there shall be no oral argument.




                                       Respectfully submitted,

                                       /s/ Robert S. Harrison____
                                       Robert S. Harrison (P14691)
                                       Robert Harrison & Associates, PLC
                                       Attorney for Mersed Bebanic
                                       40950 Woodward Ave, Suite 100
                                       Bloomfield Hills, MI 48304
Dated: October 23, 2020                (248) 283-1600




                                         17
Case 2:18-cr-20680-PDB-APP ECF No. 35, PageID.435 Filed 10/23/20 Page 20 of 20




                          CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system which will send
notifications of such filing to all parties of record.

Dated: October 23, 2020             /s/ Robert S. Harrison




                                          18
